Citation Nr: 1013065	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  04-35 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to August 
1975.  He died in March 2004, and the appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The appellant testified before the undersigned acting 
Veterans Law Judge at a Travel Board hearing in November 
2007.

In April 2008, the Board remanded the appeal, requesting the 
Appeals Management Center (AMC) to: ensure compliance with 
all notification action, to include the information required 
by the holding in Hupp v. Nicholson, 21 Vet. App. 342 
(2007); to contact the appellant and request that she 
identify the names, addresses and approximate dates of 
treatment for all health care providers, VA and private, who 
may have possessed any additional treatment records 
pertinent to the appellant's claim; and to request that the 
appellant procure an opinion from the physician that told 
her that the Veteran's cancer was related to his exposure to 
herbicides during service.  Having completed the required 
directives, in November 2009, the RO issued a Supplemental 
Statement of the Case (SSOC) and, subsequently, returned the 
case to the Board.  As such, the Board finds that the 
provisions of the Board's April 2008 remand have been 
complied with sufficiently and will now proceed with its 
review of the appeal.  Cf. Stegall v. West, 11 Vet. App. 268 
(1998).

The Board notes that, subsequent to the issuance of the 
November 2009 SSOC, the appellant submitted a release form, 
allowing the VA to obtain records regarding metastatic small 
cell cancer treatment from a private hospital for the years 
2002-2004.  As will be explained below, the relevant records 
from the hospital listed on this release were procured 
previously and, as such, remanding to procure further 
records from this facility would serve no useful purpose and 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the appellant.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  


FINDINGS OF FACT

1.  The certificate of death shows that the Veteran died in 
March 2004 at the age of 69; the cause of death was recorded 
as metastatic small cell cancer.

2.  At the time of the Veteran's death, service connection 
was in effect for tinnitus, bilateral hearing loss, and 
hemorrhoids.  

3.  The Veteran was exposed to Agent Orange in service.

4.  Small cell caner was not present during service, was not 
manifested within one year of service, and is not 
attributable to any event, injury or disease during service, 
to include exposure to Agent Orange, nor may it be presumed 
to have been incurred in service.





CONCLUSION OF LAW

The Veteran's death was not caused by, or substantially or 
materially contributed to by, a disability or disease 
incurred in or aggravated by service, or a disability or 
disease which could have been presumed to have been incurred 
in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  The 
VCAA provides, among other things, for notice and assistance 
to VA claimants under certain circumstances.  The VA has 
issued final rules amending its adjudication regulations to 
implement the provisions of the VCAA.  See generally 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance the VA will provide 
to a claimant who files a substantially complete application 
for VA benefits or who attempts to reopen a previously 
denied claim.

a.  Duty to Notify.  The VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103. In order to meet the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) 
inform the claimant about the information and evidence 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that the VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review 
the information and the evidence presented with the claim, 
and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

The Court held in Hupp v. Nicholson, 21 Vet. App. 342 (2007) 
that, when adjudicating a claim for dependency and indemnity 
compensation (DIC) (to include service connection for the 
cause of the Veteran's death), the VA must perform a 
different analysis depending upon whether a Veteran was 
service-connected for a disability during his or her 
lifetime.  The Court concluded that, in general, section 
5103(a) notice for a DIC case must include (1) a statement 
of the conditions, if any, for which a Veteran was service-
connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a claim for service connection for the cause of 
the Veteran's death based on a previously service-connected 
condition; and (3) an explanation of the evidence and 
information required to substantiate a claim based on a 
condition not yet service-connected.

It is also pertinent to note that the evidence does not 
show, nor does the appellant contend, that any notification 
deficiencies, with respect to either timing or content, have 
resulted in prejudice.  Although the appellant does not have 
the burden of showing prejudice, the record raises no 
plausible showing of how the essential fairness of the 
adjudication was affected.

The Board finds that an April 2004 VCAA letter substantially 
satisfied the provisions of 38 U.S.C.A. § 5103(a).  The 
appellant was informed about the information and evidence 
not of record that was necessary to substantiate her claim; 
the information and evidence that the VA would seek to 
provide; the information and evidence the claimant was 
expected to provide; and to provide any evidence in her 
possession that pertained to his claim.  The Board also 
finds that a May 2008 letter substantially satisfied the 
provisions of Hupp.  However, the May 2008 notice was not 
issued to the appellant prior to the initial June 2004 
rating decision.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
This was not done in this case.  However, subsequent to the 
issuance of the May 2008 notice letter, the RO re-
adjudicated the appellant's claim, as demonstrated by the 
November 2009 Supplemental Statement of the Case (SSOC).  
See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing a fully 
compliant VCAA notification and re-adjudicating the claim in 
the form of a statement of the case to cure timing of 
notification defect); Mayfield v. Nicholson, 20 Vet. App. 
537, 541-42 (2006) (Mayfield III) (holding that a statement 
of the case that complies with all applicable due process 
and notification requirements constitutes a re-adjudication 
decision).  As the SSOC complied with the applicable due 
process and notification requirements for a decision, it 
constitutes a re-adjudication decision.  Accordingly, the 
provision of adequate notice followed by a re-adjudication 
"cures" any timing problem associated with inadequate notice 
or the lack of notice prior to an initial adjudication.  
Mayfield III, 20 Vet. App. at 541-42, citing Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006) (Mayfield 
II).

The Board notes that the VA did not provide the information 
required by Dingess in either of the letters issued to the 
appellant. However, since this decision affirms the RO's 
denial of the appellant's claim, the appellant is not 
prejudiced by the failure to provide her that further 
information.  That is, as the Board finds that service 
connection is not warranted for the cause of the Veteran's 
death, no rating or effective date will be assigned and any 
questions as to such assignments are rendered moot.

In addition, the appellant has not alleged any prejudicial 
error with respect to the content or timing of the VCAA 
notice that has been provided.  She has been represented by 
an accredited service organization throughout this appeal 
and, through her representative, has demonstrated that she 
is aware of the information and evidence not of record that 
was necessary to substantiate her claim on appeal; the 
information and evidence that the VA would seek to provide; 
and the information and evidence she was expected to 
provide.

The evidence does not show, nor does the appellant contend, 
that any notification deficiencies, with respect to either 
timing or content, have resulted in prejudice.  The record 
raises no plausible showing of how the essential fairness of 
the adjudication was affected.  Under such circumstances, 
any error with respect to the timing of the notice is 
harmless.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 
(delineating the rule of prejudicial error).

b.  Duty to Assist.  The Board finds that all necessary 
assistance has been provided to the appellant.  The evidence 
of record indicates that the VA acquired the Veteran's 
service and VA treatment records to assist the appellant 
with her claim.  Moreover, the VA acquired treatment records 
from a private hospital, dated from January 2003 through 
March 2004, the date of the Veteran's death.  The record 
indicates that the Veteran was diagnosed with cancer in 
March 2003 and that, prior to a March 2003 MRI report, 
neither the Veteran nor his examiners were concerned that 
the Veteran had any form of cancer.  At the September 2007 
Board hearing, the appellant testified that a doctor at the 
aforementioned private hospital told her that the Veteran's 
cancer was related to Agent Orange during Vietnam.  (Hearing 
Transcript, pages 4-6).  As part of the April 2008 remand, 
the Board requested that the AMC ask the appellant to supply 
an opinion from this unnamed physician regarding whether the 
Veteran's cancer was related to his exposure to herbicides 
during service.  In June 2009, the AMC issued a release 
form, requesting the appellant to provide permission to 
acquire information from this physician.  In response, the 
appellant returned the release form, indicating that the VA 
had her permission to acquire all records from the 
aforementioned private hospital regarding treatment for 
metastatic small cell cancer for the years 2002 through 
2004.  Although the record does not contain any records from 
this facility for the year 2002, the Board finds that a 
remand is not necessary to procure such records.  The record 
clearly shows that the Veteran was not diagnosed with cancer 
until March 2003, that all such treatment occurred after 
that date, and that the Board has already acquired all 
treatment records from that facility regarding cancer 
treatment.  As such, were a physician from this facility to 
have authored any treatment record regarding the origin of 
the Veteran's cancer, this record would be in the possession 
of the VA already.  Therefore, remanding to procure further 
records from this facility would serve no useful purpose and 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the appellant.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

As to the duty to provide a medical opinion, the record 
shows that the Veteran died of metastatic small cell cancer.  
Cancer is not apparent in the record until decades post-
service and there is no competent evidence of a causal link 
between the Veteran's fatal cancer and any incident of 
service.  As explained in more detail below, there is no 
relevant evidence that indicates that exposure to a 
herbicide agent such as Agent Orange is related to the 
Veteran's fatal cancer.  Under these circumstances, there is 
no duty to provide a medical opinion in this case.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).  In view of 
the foregoing, the Board finds that the VA has fulfilled its 
duty to notify and assist the appellant in the claim under 
consideration.  Adjudication of the claim at this juncture, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

II. Service Connection for Cause of Death

a.  Factual Background.  The appellant essentially claims 
that the Veteran's service contributed to his death.  The 
Veteran's death certificate indicates that he died in March 
2004 from metastatic small cell cancer; it was noted that 
his cancer began approximately one year prior to his death.  
At the time of his death, the Veteran was service connected 
for tinnitus, bilateral hearing loss, and hemorrhoids.

The Veteran served on active duty in Vietnam from September 
1967 through September 1968 and from March 1970 through 
October 1971.  Service treatment records contain no notation 
regarding diagnosis or treatment for cancer.

In March 2003 private treatment records, the Veteran sought 
treatment for severe pain in his head after a dental 
procedure.  After an MRI and biopsy, examiners diagnosed the 
Veteran with sinonasal undifferentiated carcinoma, and small 
cell carcinoma of the sinus cavity, with extensive stage of 
bone marrow involvement.  Subsequent treatment records, 
dated through March 2004, indicate further treatment for 
cancer until the Veteran's death.  The records do not 
contain any objective medical opinion indicating a nexus 
between the Veteran's fatal cancer and service.

b.  Law and Regulations.  38 C.F.R. § 3.312 sets forth the 
provisions governing benefits relating to a Veteran's cause 
of death.  38 C.F.R. § 3.312.  Specifically, it states that 
"[t]he death of a Veteran will be considered as having been 
due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death."  38 C.F.R. § 3.312(a).  A 
service-connected disability "will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto."  38 C.F.R. § 3.312(b).  In contrast, a 
contributory cause of death is a service-connected 
disability that is shown to have "contributed substantially 
or materially [to death]; that is combined to cause death; 
that is aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1).  Thus, "[i]t is not 
sufficient to show that it causally shared in producing 
death, but rather it must be shown that there was a causal 
connection," and a contributory cause of death is not 
related to the principal cause.  38 C.F.R. § 3.312(c)(1).  
Determining the Veteran's cause of death requires the 
"exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
Veteran, including, particularly, autopsy reports."  38 
C.F.R. § 3.312(a).

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in the line of duty, or from aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
"In the line of duty" means any injury incurred or 
aggravated during a period of active military service, 
unless such injury was the result of the Veteran's own 
willful misconduct or, for claims filed after October 31, 
1990, was the result of the Veteran's abuse of alcohol or 
drugs.  See 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 
3.301.

Service connection may be granted for certain chronic 
diseases, to include a malignant tumor, when they are 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases 
shall be service-connected if the requirements of 38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, 
or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e). The diseases listed at 
38 C.F.R. § 3.309(e) shall have become manifest to a degree 
of 10 percent or more at any time after service.  38 C.F.R. 
§3.307(a)(6)(ii).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a Veteran is not precluded 
from establishing service connection for a disease averred 
to be related to herbicide exposure, as long as there is 
proof of such direct causation.  See Combee v. Brown, 34 
F.3d 1039, 1043-1044 (Fed. Cir. 1994).  In this case, small 
cell carcinoma of the sinuses is not one of the presumptive 
disorders listed in 38 C.F.R. § 3.309(e).  Therefore, the 
Veteran's claim for service connection will be considered 
only on a direct basis.  See Combee, 34 F.3d at 1042.

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for Veterans' benefits.  An appellant 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when an appellant 
seeks benefits and the evidence is in relative equipoise, 
the appellant prevails.  Wells v. Principi, 18 Vet. App. 33, 
36 (2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
A claim will be denied only if a preponderance of the 
evidence is against the claim.  See Alemany v. Brown, 9 Vet. 
App. 518, 519-20 (1996).

c.  Analysis.  Having reviewed the evidence of record, the 
Board finds that preponderance of evidence is against the 
appellant's claim for service connection for the cause of 
the Veteran's death.  Specifically, the evidence does not 
establish that a service-connected disability was either the 
principal or a contributory cause of death.

The objective medical evidence indicates that the Veteran's 
death was caused by metastatic small cell cancer.  There is 
no evidence indicating that the any of the Veteran's 
service-connected disabilities, specifically tinnitus, 
bilateral hearing loss, and hemorrhoids, caused or 
aggravated the Veteran's fatal cancer.  There is no medical 
evidence of cancer until decades after the Veteran's 
separation from service and there is no competent medical 
evidence in the record that indicates that his cancer began 
during service or was causally linked to any incident of his 
period of active duty.  

Small cell cancer of the sinuses is not on the list of 
diseases presumed to develop due to exposure to herbicides 
in Vietnam.  However, the appellant is not precluded from 
establishing service connection for the Veteran's cancer as 
long as she submits proof of direct causation, including as 
due to herbicides.  At the September 2007 Board hearing, the 
appellant stated that Agent Orange infected the Veteran's 
sinuses during Vietnam, causing him to return from the war a 
changed man, and, eventually, to develop cancer.  (Hearing 
Transcript, pages 6-8).  However, the appellant has not been 
shown to possess the requisite training or credentials 
needed to render a competent opinion as to medical 
causation.  As such, her lay opinion does not constitute 
competent medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
appellant also testified that a physician told her that the 
Veteran's cancer was related to exposure to Agent Orange 
during Vietnam.  In order to assist the appellant, in April 
2008, the Board remanded this appeal, in part, to allow the 
appellant the opportunity to identify this physician and to 
procure an opinion from him or her regarding the origin of 
the Veteran's fatal cancer.  However, the appellant did not 
provide the information necessary to allow the Board to 
procure such an opinion.  The only medical evidence 
identified was records from Scott and White hospital which 
were already of record from January 2003 through March 2004.  
Although the appellant identified records going back to 
2002, the Board finds there is no possibility that those 
records could provide evidence to link the Veteran's small 
cell cancer to his active military service because his 
cancer was not diagnosed until March 2003.  As such, there 
is no objective medical evidence of a link between the 
Veteran's cancer and any incident of service, to include 
exposure to herbicides in Vietnam.  If, at any point in the 
future, the appellant were able to procure objective medical 
evidence indicating a nexus between the Veteran's cancer and 
an incident in service, she may file to reopen her claim for 
service connection due to the introduction of new and 
material evidence.  However, in reviewing the current record 
of evidence, the Board must deny her claim.  

As such, the Board finds that the preponderance of the 
competent evidence is against the finding of a nexus between 
the Veteran's death and any incident of service, to include 
exposure to herbicides in Vietnam.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the claim for service 
connection for the cause of the Veteran's death must be 
denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for cause of the Veteran's 
death is denied.  



______________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


